Citation Nr: 0617454	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-25 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a skin condition 
due to radiation exposure.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disability, and if so, whether service connection is 
warranted.

3.  Entitlement to a disability rating in excess of 20 
percent for service-connected bilateral foot plantar 
calcaneal spurs/chronic plantar fasciitis.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs





ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from ratings decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  In a March 2003 rating decision, the RO denied 
service connection for a skin condition due to exposure to 
ionizing radiation and apparently reopened a claim for 
service connection for a back disorder and denied it on the 
merits.  In August 2003, the RO denied an increased rating 
for bilateral foot plantar calcaneal spurs/chronic plantar 
fasciitis.

The RO previously denied service connection for a skin 
disorder due to mustard gas exposure in March 1994.  Because 
the claim on appeal for service connection for a skin 
disorder due to ionizing radiation is a separate basis for 
entitlement, the veteran need not submit new and material 
evidence to reopen it.  

The claim for service connection for a back disorder is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


FINDINGS OF FACT

1.  A skin condition did not have its onset during active 
service or result from disease or injury in service, to 
include from ionizing radiation exposure.

2.  In October 2001, the RO denied entitlement to service 
connection for a back disability.  The veteran did not 
appeal.  

3.  Evidence received since the October 2001 decision denying 
service connection for a back disability, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim; it is 
not cumulative or redundant of the evidence previously 
considered and it raises a reasonable possibility of 
substantiating the claim.

4.  The veteran's service-connected bilateral foot plantar 
calcaneal spurs/chronic plantar fasciitis is manifested by 
pain in his first metatarsophalangeal joints and x-rays 
findings of mild degenerative joint disease of bilateral 
great toes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
skin condition, claimed as due to ionizing radiation 
exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.311 (2005).

2.  The October 2001 RO decision denying service connection 
for a back disability is final.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

3.  The evidence received since the RO's October 2001 
decision denying service connection for a back disability is 
new and material; thus, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

4.  The criteria for a rating in excess of 20 percent for 
bilateral foot plantar calcaneal spurs/chronic plantar 
fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

At the outset, the Board notes that the duty to notify and 
assist with regard to the issue of whether new and material 
evidence has been received for a back disability has been met 
to the extent necessary to reopen the claim, such that any 
deficiency in this regard is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA satisfied its duty to notify by means of letters from the 
RO to the veteran in April 2002 and June 2003.  The veteran 
was told of the requirements to successfully establish 
service connection and an increased rating, advised of his 
and VA's respective duties, and asked to submit information 
and/or evidence pertaining to the claim to the RO.  

Any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following each of the respective notice letters was 
subsequently considered by the RO.  Accordingly, there is no 
indication that the outcome of the case would have been 
different had the veteran received solely pre-adjudicatory 
notice.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating for a skin disorder or effective date for 
the disabilities on appeal.  Despite the inadequate notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims for service connection and an increased 
rating, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  VA need not obtain an 
examination in this case with regards to the skin condition.  
The evidentiary record does not show that the veteran's 
current skin condition is associated with an established 
event, injury, or disease in service; or otherwise associated 
with military service.  See 38 C.F.R. § 3.159(c)(4)(C); see 
also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The veteran 
was afforded VA examinations for his bilateral foot plantar 
calcaneal spurs/chronic plantar fasciitis in February 2003 
and June 2004.  The duty to notify and assist having been met 
by the RO to the extent possible, the Board turns to the 
analysis of the veteran's claim on the merits.


II.  Skin disorder due to ionizing radiation

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
skin condition.  The service medical records are negative for 
any complaints, treatment, or findings of a skin condition.  
VA examinations in January 1963 and June 1969 showed that the 
veteran's skin was normal.

Post-service VA treatment records show that the veteran was 
first treated for a skin condition in September 2002 when he 
complained of burning and itchiness of the skin on the upper 
extremities and posterior chest.  He was diagnosed as having 
burning and itchiness of the skin.  In June 2003, he was 
diagnosed as having tinea cruris and xerosis.  In March 2004, 
the veteran was treated for a rash on his face and groin.  He 
was diagnosed as having erythema on the face related to 
seborrheic dermatitis.  The complaints of persistent pruritis 
and redness on the groin/scrotum were attributed to applying 
high potency steroid cream.  

In correspondence of record, the veteran stated that his skin 
condition was due to exposure to ionizing radiation while on 
board the MSC Sultan during a stopover in Kwajalein, 
Eniwetok, Marshall Islands.  In a questionnaire for oceanic 
test participants, the veteran stated that his ship stopped 
at Eniwetok for 24 hours to unload troops.  He denied leaving 
the ship or participating in any testing.

The veteran's claim for service connection is based on the 
theory that his skin condition is the result of exposure to 
ionizing radiation during service.  In Rucker v. Brown, 10 
Vet. App. 67 (1997), the Court stated:

Service connection for cancer which is 
claimed to be attributable to ionizing 
radiation exposure during service can be 
accomplished in three different ways. 
First, there are 15 types of cancer which 
will be presumptively service connected. 
38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected 
provided that certain conditions 
specified in that regulation are met. 
Third, direct service connection can be 
established by "show[ing] that the 
disease or malady was incurred during or 
aggravated by service," a task which 
"includes the difficult burden of tracing 
causation to a condition or event during 
service.

Rucker, 10 Vet. App. at 71 (citing Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir. 1994)).

Taking each of these three methods of establishing service 
connection for residuals of exposure to ionizing radiation in 
turn, qualification under the presumptive provision of 38 
U.S.C.A. § 1112(c) occurs when the veteran suffers from one 
of the listed cancers, and establishes his participation in a 
"radiation risk activity", defined as: (i) Onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device, (ii) The occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946, 
(iii) Internment as prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II which (as determined by the Secretary) 
resulted in an opportunity for exposure to ionizing radiation 
comparable to that of veterans described in clause (ii) of 
this subparagraph.  Rucker, 10 Vet. App. at 71 (citing 38 
U.S.C.A. § 1112(c)(4)(B)).

In this case, the veteran is not shown to have participated 
in a "radiation risk activity."  In fact, the veteran 
specifically stated that he did not leave the ship while 
docked at Eniwetok and he did not participate in any 
radiation testing.  His military personnel file does not show 
that he participated in any radiation risk activity, nor is 
there any documentation of exposure to radiation.  In any 
event, the veteran is not shown to have any of the 15 types 
of cancer which will be presumptively service connected under 
38 U.S.C.A. § 1112(c), nor is he shown to have a "radiogenic 
disease" under 38 C.F.R. § 3.311(b).  Given the foregoing, 
his claim for a skin condition secondary to exposure to 
radiation does not warrant further development under 38 
C.F.R. § 3.311, nor may the veteran establish service 
connection for the claimed disability under either 38 
U.S.C.A. § 1112(c), or 38 C.F.R. § 3.311(b).  See generally 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997) (noting the three 
different ways by which service connection for cancer which 
is claimed to be attributable to ionizing radiation exposure 
during service can be accomplished). 

Finally, in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), 
the United States Court of Appeals for the Federal Circuit 
determined that service connection can be pursued under the 
general VA compensation entitlement system.  Id. at 1043.  In 
this regard, there is no competent evidence which shows that 
the veteran's seborrheic dermatitis, tinea cruris, or 
dermatitis were incurred during service, see 38 C.F.R. §§ 
3.303.  As previously stated, the first medical evidence of 
any treatment of a skin condition is dated in September 2002.  
This evidence comes approximately 46 years after service, and 
this lengthy period without treatment weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
The presence of a skin disorder was ruled out on VA 
examinations in 1963 and 1969.  The veteran has not reported 
continuity of symptomatology since service, and there is no 
competent medical evidence of record relating any current 
skin disorder to any in-service disease or injury.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
skin condition due to radiation exposure during service.  
Accordingly, the claim must be denied.


III.  Back disorder

Service connection for a back disorder was denied by the RO 
in September 2000, on the basis that the claim was not well 
grounded.  Under certain circumstances, claims that had been 
denied as not well grounded and became final during the 
period from July 14, 1999, to November 9, 2000, may be re-
adjudicated as if the denial had not been made.  The veteran 
requested readjudication of his claim in December 2000, and 
it was readjudicated de novo in October 2001.  The RO 
notified the veteran of this decision and of his appellate 
rights by letter dated October 30, 2001.  He submitted a 
statement to the RO in February 2002, requesting 
"reevaluation/increase for:  1) back pain 2) foot pain."  
He did not express dissatisfaction or disagreement with the 
October 2001 rating decision that denied his claim.  See 
38 C.F.R. § 20.201 (2005).  As he did not appeal the October 
2001 rating decision, it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 19.32, 20.200 (2005).  

The veteran's February 2002 statement is accepted as a claim 
to reopen. Once a denial of a claim of service connection has 
become final, it cannot subsequently be reopened unless new 
and material evidence has been presented. 38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

In March 2003, the RO apparently reopened the claim for 
service connection for a back disorder and denied it on the 
merits.  Regardless of the determination reached by the RO, 
the Board must find that new and material evidence has been 
presented in order to establish its jurisdiction to review 
the merits of a previously denied claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

The relevant evidence received since the RO's October 2001 
decision includes a statement dated in February 2002 from 
Charles Martineau, M.D. noting that the veteran reported 
walking great distances and carrying heavy equipment during 
service.  Dr. Martineau diagnosed lumbar spondylosis and 
stated that the "above condition could be cancel at least 
partially by his duty in the military many years ago." 

This evidence that was not of record at the time of the RO's 
October 2001 rating decision is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material.  The Board finds that 
the submitted evidence raises a reasonable possibility of 
substantiating the claim.  Although there is a similar 
statement from Nasser Abu-Erreish, M.D. dated in December 
2000 that was considered by the RO in October 2001, the 
statement from Dr. Martineau is corroborative, and not 
cumulative.  As new and material evidence has been presented, 
the claim is reopened.


IV.  Bilateral foot plantar calcaneal spurs/chronic plantar 
fasciitis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings. Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In October 2001, service connection was granted for bilateral 
foot plantar calcaneal spurs/chronic plantar fasciitis, with 
a 20 percent disability evaluation assigned under Diagnostic 
Code 5003.  In February 2002, the veteran requested an 
increased disability rating.

In a letter dated February 2002, Dr. Charles Martineau, the 
veteran's private physician, stated that he began treating 
the veteran in August 2001 for complaints of bilateral heel 
pain.  Physical examination showed that his heels were 
tender, but no foot deformities were seen.  Radiologist 
studies showed calcaneal spurs on both heels suggestive of 
chronic plantar fasciitis.  He was diagnosed as having 
chronic plantar fasciitis.  

In a February 2003 VA examination, the veteran complained of 
pain on standing sometimes and inability to carry on 
prolonged walking of more than 50 yards.  The veteran was not 
using any crutches, braces, canes, or corrective shoe or shoe 
inserts and was not impaired in daily activities of living.  
Physical examination showed that the veteran had extensive 
varicose veins on his lower legs and feet, especially on the 
left foot.  There were no signs of callosities or ulcers and 
the toenails were normal.  The veteran's feet were very cold 
to touch and had significantly diminished dorsalis pedis 
pulses.  The veteran complained of tenderness on the ball of 
his heels.  Dorsiflexion was severely limited to 5 degrees on 
both feet and plantar flexion was limited to 10 degrees on 
both feet.  The veteran's gait was slow and he walked with a 
slightly wider stance than usual.  He was barely able to 
stand on his toes or heels.  There were no signs of 
hammertoes, claw foot or other foot deformities.  X-rays 
showed mild degenerative joint disease of bilateral great 
toes with minimal osteoarthritic changes of the left foot and 
irregularities of bilateral plantar calcaneal margins.  The 
veteran was diagnosed as having bilateral plantar calcaneal 
irregularities; chronic plantar fasciitis; bilateral 
degenerative joint disease of the great toes; osteoarthritis 
of the left foot; and extensive varicose veins of both feet, 
more on the left.

In a memorandum dated April 2003, Dr. Noel Silan, a private 
physician, stated that the veteran was his patient and 
requested an evaluation.  The veteran complained of pain in 
both feet, especially when walking.  Physical examination 
showed bilateral heel pain and exostosis retrocalcaneally.  
There was pain with palpation.  He was diagnosed as having 
bilateral retrocalceneal exostosis.

The veteran received VA medical treatment for his foot 
condition.  In July 2003, the veteran was seen in the 
emergency room for recurrent pain with walking in the right 
heel, which radiated to his right back of the knee.  It was 
noted that he was using a cane at the time.  Physical 
examination showed no edema and pulses equal bilaterally.  He 
was diagnosed as having chronic plantar fasciitis, worsening, 
now requiring cane.

In June 2004, the veteran was afforded another VA 
examination.  At that time, he complained of pain in his 
heels and the first metatarsophalangeal joints.  He stated 
that the pain in his heel was constant and was worse with 
prolonged standing.  The pain in his first 
metatarsophalangeal joints were intermittent and occurred 
about once every month.  The veteran had been using a cane 
for the previous two years, but did not use any corrective 
shoes, shoe inserts, or braces for his feet.  

Physical examination showed pain with palpation of the first 
metatarsophalangeal joint on the left and a mild degree of 
swelling and redness at the first metatarsophalangeal joint 
on the right.  The veteran had mild tenderness with palpation 
of the calcaneus bilaterally and no tenderness with palpation 
of the Achilles insertion bilaterally.  Range of motion of 
the first metatarsophalangeal joint was extension of 5 
degrees and flexion of 5 degrees.  On the left, the veteran 
could extend 10 degree and flex 10 degrees.  The right was 
limited by pain.  The veteran had mild edema in his lower 
extremities bilaterally.  His gait was antalgic on the right 
and he had 5 degrees hind foot varix on the right and neutral 
hind foot varix on the left.  The veteran had extensive 
varicosities of the heel and the first distal phalanx 
laterally and sensitive varicose veins in the lower extremity 
and feet bilaterally.  He did not have hammer toes, high 
arches, clawfoot, or other deformity.  He was unable to stand 
on his heels or toes due to pain.  The x-rays from February 
2003 were reviewed and the veteran was diagnosed as having 
plantar fasciitis and first metatarsophalangeal 
osteoarthritis.  The examiner opined that the major etiology 
of the veteran's disability was his plantar fasciitis, and 
his first metatarsophalangeal joints osteoarthritis limited 
him intermittently during the course of a month for 
approximately 15 days.  He also opined that the veteran's 
varicose veins were not related to service and were not a 
cause of his foot pain.

The veteran's service-connected bilateral foot plantar 
calcaneal spurs/chronic plantar fasciitis is currently rated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5003, pertaining to degenerative arthritis.  Under that code, 
degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups will warrant a 10 percent rating.  Also in the 
absence of limitation of motion, a 20 percent rating is 
warranted for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, but only a 10 
percent rating is warranted without such occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled. Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The veteran was granted a rating of 20 percent as there was 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  After reviewing the evidence 
of record, the Board finds that a rating in excess of 20 
percent for the veteran's bilateral foot plantar calcaneal 
spurs/chronic plantar fasciitis is not warranted under 
Diagnostic Code 5003.  As set forth above, a rating of 20 
percent is the maximum rating available under this code.  
Where the veteran is already receiving the maximum disability 
rating for limitation of motion, consideration of the 
provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995) is not 
required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

There are other diagnostic codes that potentially relate to 
the veteran's foot disability.  As the veteran is entitled to 
be rated under the code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination, these codes must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After reviewing these 
alternative provisions, however, the Board can find no basis 
on which to assign a rating in excess of 20 percent.  During 
the June 2004 VA examination, the examiner stated that the 
veteran did not have hammer toes, high arches, clawfoot, or 
any other deformity and there is no indication, based on the 
medical evidence presented, of flatfoot, weakfoot, Morton's 
disease, hallux valgus, or nonunion or malunion of the tarsal 
or metatarsal bones, as would warrant an increase under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 
5283.

The Board also considered a higher rating under Diagnostic 
Code 5284 pertaining to other foot injuries.  A 10 percent 
rating is warranted for other foot injuries that are 
moderate.  A 20 percent rating is warranted for other foot 
injuries that are moderately severe.  A 30 percent rating is 
warranted for other foot injuries that are severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  Although the veteran was 
noted to use a cane to ambulate, his disability has only been 
characterized as mild and did not interfere with daily 
activities of living.  There is no evidence of record showing 
that the veteran's disability warrants a higher rating under 
Diagnostic Code 5284.

The Board finds it noteworthy that the veteran has been 
diagnosed as having varicose veins.  The veteran, however, is 
not service connected for this condition.  Furthermore, the 
June 2004 VA examiner opined that the veteran's varicose 
veins were not related to service and were not a cause of his 
foot pain.  Therefore, any manifestations from this 
disability cannot be considered when adjudicating the claim 
for an increased rating for the service-connected bilateral 
foot plantar calcaneal spurs/chronic plantar fasciitis.

In summary, the Board finds that the competent and probative 
evidence of record does not support the assignment of a 
rating in excess of 20 percent for the veteran's bilateral 
foot plantar calcaneal spurs/chronic plantar fasciitis.  This 
is a case where the preponderance of the evidence is against 
the claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C. § 5107(b)(West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin condition is denied.

New and material evidence having been submitted, the claim 
for service connection for a back disability is reopened.

Entitlement to a rating in excess of 20 percent for service-
connected bilateral foot plantar calcaneal spurs/chronic 
plantar fasciitis is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.

Given that the veteran has submitted medical evidence 
supporting his claim for a back disability, on remand he 
should be  afforded VA examination to obtain a medical 
opinion.  In the Board's view, such an opinion is necessary 
for a determination on the merits of the claims.  See 
38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d). 

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
must be made available to the examiner, 
and the examiner should review the claims 
file and indicate in the report that the 
claim file was in fact reviewed.  Any 
indicated tests should be accomplished.  

The examiner should state whether it is 
at least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current back 
disability had its onset during active 
service or is related to any in-service 
disease or injury, including walking 
great distances or carrying heavy 
equipment.  A detailed rationale for any 
opinion expressed should be provided.

2.  Then, readjudicate the appellant's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


